Citation Nr: 1755277	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  06-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 2005 for the award of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for migraine headaches with neurological manifestations. 


REPRESENTATION

Veteran is represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Board granted an earlier effective date of August 2005 for the award of TDIU.  In March 2012, the Board, on its own motion, vacated that portion of its December 2011 decision and assigned a new effective date of September 2, 2005.  Thereafter, the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum Decision, the Court vacated the Board's March 2012 decision and remanded the claim for action consistent with the terms of its decision.  In August 2014, the Board remanded the claim for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

 
FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to all issues pending before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to all issues pending before the Board have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a November 2017 written correspondence, the Veteran's attorney indicated      that the Veteran wished to withdraw his appeal with respect to all issues pending before the Board, including the claim for an earlier effective date for the award       of TDIU and entitlement to service connection for migraines with neurological manifestations.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to those claims.  Accordingly, the Board finds that the Veteran has withdrawn his appeal with respect to all issues pending before the Board, and they are dismissed.   


ORDER

The appeal as to the issue of entitlement to an effective date earlier than August 2005 for the award of TDIU is dismissed

The appeal as to the issue of entitlement to service connection for migraine headaches with neurological manifestations is dismissed




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


